UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-7381



In Re: DAVID SKUNDOR,

                                                             Petitioner.



        On Petition for Writ of Mandamus.        (CA-02-205-5)


Submitted:   October 2, 2002                 Decided:   October 16, 2002


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Skundor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Skundor has filed a petition for a writ of mandamus,

asking this court to direct the district court to rule on his 42

U.S.C. § 1983 (2000) action based on undue delay.   Although we find

that mandamus relief is not warranted because the delay is not

unreasonable, we deny Skundor’s petition for a writ of mandamus

without prejudice to his ability to file a new petition for

mandamus relief if the district court does not act expeditiously.

We grant leave to proceed in forma pauperis.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                2